DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “whereby the mounting part is removable” in the last line of the claim. However, this limitation renders the claim indefinite because this limitation unclear as to what the mounting part is removable from. For example, is it from the body part”. 
Claims 2-4, 10 and 11 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 103 as unpatentable of Lajarin Barquero (PG PUB 2019/0105459) in view of Freigang et al. (PG PUB 2002/0198557).
Re claim 1, Lajarin Barquero disclose a unipolar cannula (as seen in Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) comprising: a cannula tube 13, a body part 1a+1c (as seen in Fig 5) attached to a proximal end of the cannula tube (as seen in Fig 2), a connector 1b disposed on the body part for introduction of a liquid into the cannula tube (Para 31, “the rear portion 1b […] through which a liquid anesthesia fluid flow to the needle 13”), a stimulation cable 4b with an electroconductive wire (inherent) that electrically contacts the cannula tube in 
Lajarin Barquero discloses that the cannula tube is conductive (Para 32), but does not explicitly disclose that it is formed of metal. Additionally, Lajarin Barquero discloses that the body part is for gripping (Para 26) and that the mounting part is for handling (Para 35), which one of ordinary skin in the art would recognize requires the body part and the mounting part to be formed of an electrically insulating material (or else the user would come into contact with the conductive energy), but does not explicitly disclose that this material is plastic. 
Freigang, however, discloses a unipolar cannula (as seen in Fig 1; it is noted that all reference numbers cited below pertain to Fig 1 unless otherwise noted) comprising a 
Re claim 2, Lajarin Barquero discloses that the mounting part is arranged to be mounted on the body part by an elastically resilient snap connection (provided by protrusion 5a and groove 6, as seen in Fig 3; since Para 1 discloses that the mounting part is removable from the body part, one of ordinary skill in the art would recognize that the protrusion and groove must have an elastically resilient snap connection – if they did not, then the mounting part would not be able to be removed from the body part).  
Re claim 10, Lajarin Barquero discloses that the connector for introduction of the liquid is attached coaxially to the body part (as seen in Fig 1,5).
Re claim 11, Lajarin Barquero discloses that the connector is formed by a tube attached to the body part (as seen in Fig 1,5).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of dependent claim 3 (upon which claim 4 depends) could not be found or was not suggested in the prior art of record in combination with the subject matter of claims 1 and 2 (upon which claim 3 depends). Claim 3 requires that the mounting part engage around the body part with at least one pair of resilient snap-locking arms. Although it would have been obvious to one of ordinary skill in the art to modify Lajarin Barquero’s recess 3a/3b to include at least one pair of resilient snap-locking arms, like those taught by US Pat 5,507,732 to McClure (see items 85 in Fig 4), this would still result in Lajarin Barquero’s mounting 4 being engaged within the body part 1 and not “around the body part” as claimed. Modifying Lajarin Barquero to include the mounting part such that it engages around the body part would require substantial redesign that would not have been obvious to one of ordinary skill in the art in view of the prior art of record. Additionally, this arrangement could not be found elsewhere in the prior art of record.

Response to Arguments
Applicant’s arguments filed 5/12/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PG PUB 2009/0012578 to Carrez discloses a substantially similar unipolar cannula to that which is claimed (see Fig 9-12). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783